Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed February 21, 2020 is acknowledged.  Claim 1 is amended.  Claims 4-6 are added. Now, Claims 1-6 are pending.


2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Schmidt (US 5 248 739).
	Schmidt discloses a pressure-sensitive adhesive composition comprising A) an MQ resin and B) an alkenyl functional polydiorganosiloxane (e.g., vinyl-terminated polydiorganosiloxane, etc.). (col. 3, line 5 to col. 6, line 42) The amount of A) based on 100 parts of A) and B) is described at col. 6, lines 43-68, which is further exemplified in Examples/Tables (e.g., Tables XII, XIII, XIV, etc.). The composition further comprises C) a crosslinking agent of a SiH functional polyorganosiloxane. The SiH/Si-alkenyl ratio is from 1 to 30, which overlaps the presently claimed range. (col. 7, lines 6-13 and col. 7, line 61 to col. 8, line 15) Thus, a prima facie case of obviousness exists. Notably, Examples 29-30, 37, 41, 47 and 55 demonstrate the SiH/Si-alkenyl ratios of 25 and 32, although an MQ resin (Resin E) having Mn being outside the presently claimed range is used. This would render the foregoing obviousness even more compelling. The number average molecular weights (Mn) and M/Q ratio of the MQ resins are exemplified in Examples, e.g., Resin J with Mn 2136, M/Q 1.4, etc. The composition further contains an effective amount of a platinum-based catalyst, an inhibitor and a solvent. Schmidt is silent on the presently claimed amounts of the inhibitor and the solvent. However, Schmidt teaches that these amounts would affect the extent of retarding the catalyst (i.e., shelf-life of the composition) and the viscosity of the composition, respectively. (col. 8, lines 16-45 and col. 9, lines 17-43) In other words, these amounts are Result-Effective variables. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the inhibitor and the solvent in whatever amounts through routine experimentation in order to afford a composition with desired shelf-life and viscosity. Especially, Applicant does not show the criticality of such amounts.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
May 5, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765